Citation Nr: 0815787	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-28 624	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969 and from March 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To provide additional stressor development 
and verification, to provide the veteran with a proper notice 
letter, to allow the RO to review additional evidence 
received, and if necessary, to afford the veteran with a VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supplement 
2007); 38 C.F.R. § 3.159 (2007). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A.  § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2007).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2007).  However, where a determination is made that 
the veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board notes that a July 2003 response from the National 
Personnel Records Center (NPRC) containing the veteran's 
personnel records verified that the veteran served in the 
Vietnam area from April 1966 to September 1967.  In this 
case, the veteran's service personnel records do not indicate 
that the veteran engaged in combat with the enemy.  VA's 
Office of General Counsel has held that in making 
determinations as to whether one engages in combat during 
active service, it is not sufficient that a veteran be shown 
to have served during a period of war or to have served in a 
theater of combat operations or in a combat zone.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Additionally, the DD 
Form 214 does not show that the veteran engaged in an 
occupation typically associated with combat with the enemy, 
but instead reflects that he was a supply administrative man 
while in Vietnam, although his NAVMC 118-3(PD) reflects brief 
duty as a rifleman from January 1966 to February 1966, prior 
to the veteran's tour of duty in Vietnam.  Further, the 
veteran did not receive any awards or medals indicative of 
combat, such as a Bronze Star with V Device or Purple Heart.  
Therefore, the veteran's lay statements regarding his in-
service stressors alone are not enough to establish the 
occurrence of the alleged stressors.  See Moreau, 9 Vet. App. 
at 395; Dizoglio v. Brown, 9 Vet. App. at 166.  Consequently, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed 
stressor.  See West (Carlton), 7 Vet. App. at 76; Zarycki v. 
Brown, 6 Vet. App. at 98.  Corroboration of every detail of 
the alleged in-service stressor is not required, only that 
the event occurred and that the veteran was exposed to the 
event.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  

With regard to the corroborating evidence needed to 
substantiate the veteran's claimed in-service stressors, the 
Board finds that additional efforts should be undertaken to 
try to verify the veteran's statements.  The Board 
acknowledges that efforts were made to verify some of the 
veteran's in-service stressors.  In June 2003, the RO sent a 
letter to the Commandant Headquarters of the Marine Corps, 
requesting verification of (1) In June/July 1967, at An Hua, 
RVN, a patrol taking pay to an outlying base was ambushed, 
all lost; veteran says he found brains in helmets, (2) At Chu 
Lai, RVN, date unknown, veteran says he was a perimeter 
guard, went on night listening post, once shot someone out of 
a tree, (3) Chu Lai, RVN, once had a sapper attack, date 
unknown, and (4) At Chu Lai, RVN, date unknown, a forward 
base was mortared and a "supply guy" known to the veteran 
was wounded.  A response was received in July 2003, stating 
that the information contained in the veteran's claim was 
insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf.  

However, at the time this request was made, the veteran had 
not yet made a detailed statement of his alleged in-service 
stressors.  A more detailed statement was not received until 
he filed his NOD in May 2005.  At the time of this request in 
June 2003, the veteran had indicated an unwillingness to 
describe his stressors in any detail.  In an October 2001 
mental health evaluation at a private medical care facility, 
the veteran acknowledged that he was in Vietnam and had 
memories of seeing bodies piled on top of each other, but 
indicated that he was not interested in discussion of his 
past history in any detail.  At a VA Medical Center (VAMC) 
intake evaluation conducted in October 2002, the veteran did 
describe some of the alleged in-service stressors, but again 
did not go into much detail.  Accordingly, the listed 
stressors could not be verified and the veteran was denied 
service connection for PTSD.  It should be noted however; 
that efforts to avoid thoughts, feelings or conversations 
associated with the trauma is listed in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV), as part of the criteria for establishing a PTSD 
diagnosis. 
In his May 2005 notice of disagreement, the veteran added 
additional stressors including the smell of rotting corpses 
when he arrived in Vietnam in March or April of 1966, the 
death of an entire company of Marines at Hill 69 village, 
shooting a Vietcong out of a tree, the death of a close 
friend, Corporal C., in a rocket attack in late summer 1966, 
a soldier who fired his weapon at him at Hill 69 village, 
seeing wounded and dead soldiers daily due to being stationed 
next to the medical station in An Hoa in early 1967, seeing 
Vietnamese prisoners unloaded with ropes around their necks 
and hands and beaten in the head with rifles, the death of 
his unit's paymaster and all the support personnel, finding 
helmets with brains and blood in them as a result of this 
incident, the injuries of Corporals M. and H., both of whom 
received purple hearts as a result of these injuries, the 
death of Lieutenant S., that he killed a Vietcong at his 
listening post, a rocket attack on his unit at Chu Lai in 
late summer 1966, and having to collect the bodies that were 
left behind after this incident the next morning.  

After giving the more detailed statement of his alleged in-
service stressors in May 2005, no further action was taken to 
verify these stressors.  A denial of service connection for 
PTSD because of an unconfirmed stressor is improper unless 
the veteran has failed to provide the basic information 
required to conduct research, or the U.S. Army Joint Service 
Records Research Center JSRRC, National Archives and Records 
Administration (NARA), or the Marine Corps, as appropriate, 
has confirmed that the stressor cannot be verified.  If the 
JSRRC, NARA, or the Marine Corps requests a more specific 
description of the stressor in question, the veteran should 
immediately be asked to provide the necessary information.  
See  VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, 
Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  Therefore, 
the veteran should be requested to provide any additional 
details necessary to corroborate his claims, and the RO 
should then attempt to verify these claimed in-service 
stressors with the additional information provided.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  In this case, a VAMC 
medical record dated in October 2003 indicates that the 
veteran is receiving social security disability payments, but 
the social security records are not part of the veteran's 
claims file.  Thus, in order to properly adjudicate this 
veteran's claim, the social security records should be 
obtained and evaluated because these records are potentially 
pertinent to the veteran's current claim for PTSD.  See 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1992); see also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2007) and 38 C.F.R. § 
3.159(b) (2007) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a notice 
letter in connection with his claim for 
service connection for PTSD.  The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should contact the veteran and 
offer him another opportunity to provide 
any additional information he can remember 
regarding each of the claimed stressors 
outlined in his May 2005 NOD, as well as 
inform him of the importance of providing 
as much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the approximate 
date of each event within a 60-day time 
period, names of casualties and 
identifying information concerning any 
other individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

3.	With this information, the AMC/RO should 
attempt to verify the veteran's alleged 
stressors.  The AMC/RO should follow the 
stressor verification procedures for 
members of the Marine Corps, including a 
search of Virtual VA records.  If the 
AMC/RO is unable to verify the claimed 
stressors following a meaningful search of 
the records available through Virtual VA, 
MCHC will either identify the appropriate 
record(s) for the AMC/RO or provide the 
required authoritative confirmation that 
the alleged stressors cannot be verified 
using records in its custody.  If the 
AMC/RO is unable to verify an alleged 
stressor, the AMC/RO must request 
confirmation of its negative findings from 
MCHC before denying service connection.  

In submitting a request for a 
determination as to whether or not it 
possesses records required to verify an 
alleged stressor, the RO should submit a 
copy of the veteran's DD Form 214 and all 
associated service documents to the Marine 
Corps Historical Center (MCHC) or any 
other appropriate agency for verification 
of this event.  MCHC or any other agency 
should be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search of 
unit and organizational histories, 
including morning reports and after action 
reports, should be consulted in an effort 
to verify attacks if deemed necessary. 

Most notably, the RO should attempt to 
verify the mortar attacks in late summer 
1966, at Chu Lai, the death of Corporal 
C., also in late summer 1966 at Chu Lai, 
the injuries to Corporals M. and H. when 
an AMTRACK ran over a landmine and 
received purple hearts for the incident in 
1967 at An Hoa, and the death of 
Lieutenant S.  The veteran has identified 
his unit and sufficient identifying 
information as to time period and location 
for the above-referenced stressors.  
Negative replies to this request should be 
noted in writing and associated with the 
claims folder.

4.	Following the receipt of a response from 
the entities as outlined above, the RO 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.	If, and only if, an alleged stressor is 
verified, the veteran should be scheduled 
for a VA PTSD examination. 

6.	A VAMC medical record dated in October 
2003 indicates that the veteran is 
receiving social security disability 
payments.  The Social Security 
Administration (SSA) should be contacted 
and the veteran's social security records 
should be obtained.  Such information 
should be made part of the veteran's 
claims file, and should also be made 
available for review. 

7.	The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The RO should provide the 
examiner with a summary of the verified 
in-service stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include responses 
to the each of the following items:

a.	Based on a review of the claims folder 
and the examination findings, provide a 
diagnosis of PTSD, if present.  If it is 
not possible to provide a specific 
diagnosis, so state.  

b.	If PTSD is found, state a medical opinion 
as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
veteran's PTSD is the result of the 
verified stressful events as determined 
by paragraphs 2 through 5, as opposed to 
being due to some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and favor 
of a certain conclusion as it is to find 
against it.)  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

8.	After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for PTSD 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

